DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed July 13, 2021.
	Claims 1, 3-8, 10-15 and 17-20 are pending.  Claims 2, 9 and 16 are canceled.  Claims 1, 3-6, 8, 10, 15 and 17-19 are amended.  Claims 1, 6 and 15 are independent.
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited steps each one of the plurality of predefined sensing operation uses a different sensing signal to sense the page of information regardless of a charge storage state of the MLC, and at least one single predefined sensing operation of the plurality of predefined sensing operation includes applying the different sensing signal continuously such that a magnitude of the different sensing signal settled on a second sensing magnitude, then skips a first sensing magnitude, and then settles on a third sensing magnitude, in combination with the other limitations.
With respect to independent claim 6, there is no teaching or suggestion in the prior art of record to provide the recited controller coupled to the array and to the sensing signal generator and configured to perform a plurality of predefined sensing operation on the array of MLCs to sense pages of information, each predefined sensing 
With respect to independent claim 15, there is no teaching or suggestion in the prior art of record to provide the recited controller coupled to the array and to the sensing signal generator and configured to select one of a plurality of predefined sensing operation to sense a page of information from the MLCs of the array, each predefined sensing operation including application of a different sensing signal regardless of a charge storage state of the MLC, wherein at least one signal predefined sensing operation of the plurality of predefined sensing operation includes continuous application of the different sensing signal during which a magnitude of the different sensing signal settles on a second sensing magnitude, then skips a first sensing magnitude, and then settles on a third sensing magnitude, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825